Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 1 of 11 PageID #: 222




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 BARBARA TULLY, KATHARINE BLACK,                 )
 MARC BLACK, SHELLY BROWN,                       )
 DAVID CARTER, REBECCA GAINES,                   )
 JANICE JOHNSON, ELIZABETH KMIECIAK,             )
 CHAQUITTA MCCREARY,                             )
 KATHERINE PAOLACCI, DAVID SLIVKA,               )
 DOMINIC TUMMINELLO, and                         )
 INDIANA VOTE BY MAIL, INC., individually,       )
  and on behalf of those similarly situated,     )
                                                 )
                        Plaintiffs,              )
                                                 )
                -vs-                             )   Case No. 1:20-cv-01271-JPH-DLP
                                                 )
 PAUL OKESON, S. ANTHONY LONG,                   )
 SUZANNAH WILSON OVERHOLT, and                   )
 ZACHARY E. KLUTZ, in their official             )
 capacity as members of the Indiana              )
 Election Commission, and                        )
 CONNIE LAWSON, in her official                  )
 capacity as the Indiana Secretary of State,     )
                                                 )
                        Defendants.              )

                                  CASE MANAGEMENT PLAN

 I.     Parties and Representatives

        A.      Plaintiffs:     Barbara Tully, Katharine Black, Marc Black, Shelly Brown, David
                                Carter, Rebecca Gaines, Janice Johnson, Elizabeth Kmieciak,
                                Chaquitta McCreary, Katherine Paolacci, David Slivka, Dominic
                                Tumminello, and Indiana Vote By Mail, Inc., individually, and on
                                behalf of those similarly situated.

                Defendants:     Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt, and
                                Zachary E. Klutz, in their official capacity as members of the
                                Indiana Election Commission, and Connie Lawson, in her official
                                capacity as the Indiana Secretary of State.
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 2 of 11 PageID #: 223




        B.     Counsel for Plaintiffs:

               William R. Groth
               MACEY SWANSON LLP
               445 N. Pennsylvania St., Suite 401
               Indianapolis, IN 46204
               Tel: (317) 637-2345, Ext. 132
               E-mail: WGroth@fdgtlaborlaw.com

               Mark W. Sniderman
               FINDLING PARK CONYERS
                WOODY & SNIDERMAN, P.C.
               151 N. Delaware Street, Ste. 1520
               Indianapolis, IN 46204
               Tel: (317) 231-1100
               Fax: (317) 231-1106
               E-mail: msniderman@findlingpark.com

               Counsel for Defendants:

               Jefferson S. Garn
               Courtney L. Abshire
               Parvinder K. Nijjar
               Office of the Attorney General
               Indiana Government Center South
               302 W. Washington St., 5th Floor
               Indianapolis, IN 46204-2770
               Phone: (317) 234-7119
               Phone: (317) 234-7019
               Phone: (317) 232-6201
               Fax: (317) 232-7979
               jefferson.garn@atg.in.gov
               courtney.abshire@atg.in.gov
               parvinder.nijjar@atg.in.gov

        Counsel shall promptly file a notice with the Clerk if there is any change in this
        information.

  II.   Jurisdiction and Statement of Claims

        A.     This Court has original subject matter jurisdiction of the federal questions
               presented pursuant to 28 U.S.C. §§ 1331 and 1343.

        B.     Plaintiff’s Statement of the Case:


                                                 2
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 3 of 11 PageID #: 224




         Plaintiffs are Indiana voters and a voting rights group, who seek his is an action for
 declaratory and injunctive relief against Indiana election officials who have failed to take
 necessary actions to protect Indiana voters against having to make a choice between their
 personal safety and exercising their right to vote on Election Day, November 3, 2020.
 The novel coronavirus has deeply affected the world and the country, and makes public
 gatherings dangerous, especially indoor gatherings. Until an effective vaccine is discovered and
 distributed, life in the public square will need to be conducted cautiously. Public health experts
 anticipate such a vaccine will not be distributed before the November 2020 election, thus all
 Hoosier voters should have the right to cast their vote safely, by mail.

        C.      Defendants’ Statement of the Case:

          Defendants contend that there is no constitutional right to vote by absentee ballot.
 Defendants have acted in accordance with the law and are not violating the United States
 Constitution or the Indiana Constitution. Plaintiffs lack standing to bring the asserted claims and
 fail to state a claim upon which relief can be granted.

 III.   Pretrial Pleadings and Disclosures

        A.      The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
                August 29, 2020.

        B.      Plaintiff shall file preliminary witness and exhibit lists on or before September 5,
                2020.

        C.      Defendants shall file preliminary witness and exhibit lists on or before
                September 12, 2020.

        D.      All motions for leave to amend the pleadings and/or to join additional parties shall
                be filed on or before September 29, 2020.

        E.      Plaintiff shall serve Defendants (but not file with the Court) a statement of special
                damages, if any, and make a settlement proposal, on or before September 29,
                2020. Defendants shall serve on the Plaintiff (but not file with the Court) a
                response thereto within 30 days after receipt of the proposal.

        F.      Except where governed by paragraph (G) below, expert witness disclosure
                deadlines shall conform to the following schedule: Plaintiff shall disclose the
                name, address, and vita of any expert witness, and shall serve the report required
                by Fed. R. Civ. P. 26(a)(2) on or before April 29, 2021. Defendants shall
                disclose the name, address, and vita of any expert witness, and shall serve the
                report required by Fed. R. Civ. P. 26(a)(2) on or before the day 30 days after
                Plaintiff serves her expert witness disclosure; or if Plaintiff has disclosed no
                experts, Defendants shall make their expert disclosure on or before May 29, 2021.

                                                  3
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 4 of 11 PageID #: 225




       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no later
             than 90 days prior to the dispositive motion deadline. If such expert disclosures
             are served the parties shall confer within 7 days to stipulate to a date for
             responsive disclosures (if any) and completion of expert discovery necessary for
             efficient resolution of the anticipated motion for summary judgment. The parties
             shall make good faith efforts to avoid requesting enlargements of the dispositive
             motions deadline and related briefing deadlines. Any proposed modifications of
             the CMP deadlines or briefing schedule must be approved by the Court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections on or before June 3, 2021. Any party who wishes to preclude
             expert witness testimony at the summary judgment stage shall file any such
             objections with their responsive brief within the briefing schedule established by
             S.D. Ind. L.R. 56-1.

       I.    All parties shall file and serve their final witness and exhibit lists on or before
             June 29, 2021. This list should reflect the specific potential witnesses the party
             may call at trial. It is not sufficient for a party to simply incorporate by reference
             “any witness listed in discovery” or such general statements. The list of final
             witnesses shall include a brief synopsis of the expected testimony.

       J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
             with respect to any issue or claim shall notify the Court as soon as practicable.

                    1.      K.      Discovery of electronically stored information
                            (“ESI”). Format of ESI: The parties do not believe that
                            there will be a substantial amount of ESI in this case. The
                            parties further agree that, unless specifically requested,
                            disclosure of embedded data or metadata associated with
                            documents produced in discovery will not be necessary as a
                            preliminary matter, but reserve the right to seek embedded
                            data or metadata after initial production, and agree that
                            embedded data or metadata will be preserved for future
                            production. The default format for production of documents
                            and electronic communications will be "PDF", with the
                            exception of Excel spreadsheets, which will be produced in
                            native format.


                    2.      Other issues that may be relevant to discovery: None at this
                            time.


                                                4
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 5 of 11 PageID #: 226




                          3.      Claw back provision: In the event that a document
                                  protected by the attorney-client privilege, the attorney work
                                  product doctrine or other applicable privilege or protection,
                                  including but not limited to both common law and
                                  constitutional privileges, is unintentionally produced by
                                  any party to this proceeding, the producing party may
                                  request that the document be returned. In the event that
                                  such a request is made, all parties to the litigation and their
                                  counsel shall promptly return all copies of the document in
                                  their possession, custody, or control to the producing party
                                  and shall not retain or make any copies of the document or
                                  any documents derived from such document. The
                                  producing party shall promptly identify the returned
                                  document on a privilege log. The unintentional disclosure
                                  of a privileged or otherwise protected document shall not
                                  constitute a waiver of the privilege or protection with
                                  respect to that document or any other documents involving
                                  the same or similar subject matter.

 IV.      Discovery1 and Dispositive Motions

          Due to the time and expense involved in conducting expert witness depositions and other
          discovery, as well as preparing and resolving dispositive motions, the Court requires
          counsel to use the CMP as an opportunity to seriously explore whether this case is
          appropriate for such motions (specifically including motions for summary judgment),
          whether expert witnesses will be needed, and how long discovery should continue. To
          this end, counsel must select the track set forth below that they believe best suits this
          case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
          the CMP where indicated below; (2) indicate which track each counsel believes is most
          appropriate; and (3) provide a brief statement supporting the reasons for the track each
          counsel believes is most appropriate. If the parties are unable to agree on a track, the
          Court will pick the track it finds most appropriate, based upon the contents of the CMP
          or, if necessary, after receiving additional input at an initial pretrial conference.



 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery requests
     in sufficient time to receive responses before this deadline. Counsel may not serve discovery requests
     within the 30-day period before this deadline unless they seek leave of Court to serve a belated request
     and show good cause for the same. In such event, the proposed belated discovery request shall be filed
     with the motion, and the opposing party will receive it with service of the motion but need not respond
     to the same until such time as the Court grants the motion.


                                                      5
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 6 of 11 PageID #: 227




       A.     Does any party believe that this case may be appropriate for summary judgment
              or other dispositive motion? If yes, the party(ies) that expect to file such a motion
              must provide a brief statement of the factual and/or legal basis for such a motion.

              Plaintiffs: Yes. Plaintiffs believe that based upon Defendants’ practices,
              omissions, and Indiana law, they will be able to demonstrate Defendants violate
              the rights held by Plaintiffs under the United States Constitution and/or the
              Indiana Constitution. Plaintiffs do not have to choose between their health and
              lives, and their constitutional right and civic duty to vote. Defendants’
              discrimination on the basis of age and other criteria is both facially
              unconstitutional and unconstitutional as applied in this pandemic, and Plaintiffs
              thus anticipate filing for summary judgment.

              Defendants: Defendants agree that this case is appropriate for summary judgment.
              Indiana is not constitutionally required to provide absentee voting by mail for
              every resident. Plaintiffs lack standing to bring their claims and the Complaint
              fails to state a claim for which relief may be granted.

       B.     On or before March 7, 2021 , and consistent with the certification provisions of
              Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
              the claims or defenses it intends to prove at trial, stating specifically the legal
              theories upon which the claims or defenses are based.

       C.     Select the track that best suits this case:

              X Track 2: Dispositive motions are expected and shall be filed by April 29, 2021
              ; non-expert witness discovery and discovery relating to liability issues shall be
              completed by February 28, 2021; expert witness discovery and discovery
              relating to damages shall be completed by July 29, 2021. All remaining discovery
              shall be completed by no later than August 29, 2021.

              Absent leave of Court, and for good cause shown, all issues raised on summary
              judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.    Pre-Trial/Settlement Conferences

       At any time, any party may call the Judge's Staff to request a conference, or the Court
       may sua sponte schedule a conference at any time. The presumptive time for a settlement
       conference is no later than 30 days before the close of non-expert discovery. The parties
       are encouraged to request an earlier date if they believe the assistance of the
       Magistrate Judge would be helpful in achieving settlement. The parties recommend
       a settlement conference in July 2020.

 VI.   Trial Date

                                                  6
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 7 of 11 PageID #: 228




        The parties request a trial date in October 2021. The trial is by jury and is anticipated to
        take three days. Counsel should indicate here the reasons that a shorter or longer track is
        appropriate. While all dates herein must be initially scheduled to match the presumptive
        trial date, if the Court agrees that a different track is appropriate, the case management
        order approving the CMP plan will indicate the number of months by which all or certain
        deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial.

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by
                       opposing counsel. Stipulations as to the authenticity and admissibility of
                       exhibits are encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.

               4.      A party who intends to offer any depositions into evidence during the
                       party's case in chief shall prepare and file with the Court and copy to all
                       opposing parties either:

                       a.      brief written summaries of the relevant facts in the depositions that
                               will be offered. (Because such a summary will be used in lieu of

                                                  7
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 8 of 11 PageID #: 229




                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

             2.    If a party has an objection to the deposition summary or to a designated
                   portion of a deposition that will be offered at trial, or if a party intends to
                   offer additional portions at trial in response to the opponent's designation,
                   and the parties desire a ruling on the objection prior to trial, the party shall
                   submit the objections and counter summaries or designations to the Court
                   in writing. Any objections shall be made in the same manner as for
                   proposed exhibits. However, in the case of objections to video-taped
                   depositions, the objections shall be brought to the Court's immediate
                   attention to allow adequate time for editing of the deposition prior to trial.

             3.    File objections to any motions in limine, proposed instructions, and voir
                   dire questions submitted by the opposing parties.

             4.    Notify the Court and opposing counsel of requests for separation of
                   witnesses at trial.



                                              8
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 9 of 11 PageID #: 230




 IX.    Other Matters

        Plaintiffs filed a motion for preliminary injunction on June 8, 2020. [Filing No. 13.] The
        Court has set a conference for June 18, 2020 to discuss the briefing schedule on this
        motion. [Filing No. 15.]

        Plaintiffs filed a motion for class certification on June 16, 2020.

 Respectfully submitted,

 s/ William R. Groth                                   s/ Jefferson S. Garn (by Mark W.
 William R. Groth                                      Sniderman, with permission)
 MACEY SWANSON LLP                                     Jefferson S. Garn
 445 N. Pennsylvania St., Suite 401                    Courtney L. Abshire
 Indianapolis, IN 46204                                Parvinder K. Nijjar
 Tel: (317) 637-2345, Ext. 132                         Office of the Attorney General
 E-mail: WGroth@fdgtlaborlaw.com                       Indiana Government Center South
                                                       302 W. Washington St., 5th Floor
                                                       Indianapolis, IN 46204-2770
 s/ Mark W. Sniderman                                  Phone: (317) 234-7119
 Mark W. Sniderman                                     Phone: (317) 234-7019
 FINDLING, PARK, CONYERS,                              Phone: (317) 232-6201
  WOODY & SNIDERMAN, P.C.                              Fax: (317) 232-7979
 151 N. Delaware Street, Ste. 1520                     jefferson.garn@atg.in.gov
 Indianapolis, IN 46204                                courtney.abshire@atg.in.gov
 Phone: (317) 231-1100                                 parvinder.nijjar@atg.in.gov
 Fax: (317) 231-1106
 E-mail: msniderman@findlingpark.com




                                                  9
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 10 of 11 PageID #: 231




  ******************************************************************************



               PARTIES APPEARED IN PERSON/BY COUNSEL ON                 FOR A
               PRETRIAL/STATUS CONFERENCE.



               APPROVED AS SUBMITTED.



               APPROVED AS AMENDED.



               APPROVED AS AMENDED PER SEPARATE ORDER.



               APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE

               SHORTENED/LENGTHENED BY ______________ MONTHS.




               APPROVED, BUT THE DEADLINES SET IN SECTION(S)
               _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED
               BY ______________ MONTHS.




               THIS MATTER IS SET FOR TRIAL BY                   ON
               _____________________________. FINAL PRETRIAL CONFERENCE IS
               SCHEDULED FOR ____________________________________ AT
               .M., ROOM                  .




                                       10
Case 1:20-cv-01271-JPH-DLP Document 20 Filed 06/16/20 Page 11 of 11 PageID #: 232




                  A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                                   AT       .M. COUNSEL SHALL APPEAR:



                                                  IN PERSON IN ROOM                  ; OR



                                              BY TELEPHONE, WITH COUNSEL FOR
                                INITIATING THE CALL TO ALL OTHER PARTIES AND
                                ADDING THE COURT JUDGE AT (____)
                                ___________________; OR



                                              BY TELEPHONE, WITH COUNSEL
                                CALLING THE JUDGE'S STAFF AT (____)
                                ___________________;




                  DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
                  _____________________




           Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
  Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
  1(f), to and including dismissal or default.



         APPROVED AND SO ORDERED.



  ________________________                            ___________________________________

  Date                                                U. S. District Court

                                                      Southern District of Indiana

                                                 11
